Title: To James Madison from Charles Jared Ingersoll, 23 November 1816
From: Ingersoll, Charles Jared
To: Madison, James



My dear Sir,
Philadelphia 23 November 1816

Mr. Conard, of this neighbourhood, having, as I understand, been recommended to you for the place of Accountant to the War Department, I take the liberty to add my inconsiderable Suffrage in his behalf.  Of his peculiar fitness for that particular Situation, I am not competent to give an opinion.  But I certainly can say, with truth, that, during the three Sessions I sat with him in the thirteenth Congress, he always proved himself to be a Zealous and intelligent Representative, and that I beleive he is quite unexceptionable on the Score of private character.  I remain with Sincere and respectful consideration Your obedient humble servant

C. J. Ingersoll

